Case 2:20-cv-04314-MCA-MAH Document 1 Filed 04/15/20 Page 1 of 14 PageID: 1




HALPER SADEH LLP
Zachary Halper, Esq.
36 Kingston Run
North Brunswick, NJ 08902
Tel: (212) 763-0060
Fax: (646) 776-2600
Email: zhalper@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  MARK JUSTUS,                                       Case No:

            Plaintiff,
                                                     COMPLAINT FOR VIOLATION OF
            v.                                       THE FEDERAL SECURITIES LAWS

   THE MEET GROUP, INC., JEAN                        JURY TRIAL DEMANDED
   CLIFTON, GEOFFREY COOK,
   CHRISTOPHER FRALIC, SPENCER
   RHODES, KEITH RICHMAN, BEDI
   SINGH, and JASON WHITT,

            Defendants.


       Plaintiff Mark Justus (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against The Meet Group, Inc. (“Meet Group” or the “Company”)

and its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of

Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9,



                                                1
Case 2:20-cv-04314-MCA-MAH Document 1 Filed 04/15/20 Page 2 of 14 PageID: 2




in connection with the proposed acquisition (the “Proposed Transaction”) of Meet Group by

eHarmony Holding, Inc. (“eHarmony”) and Holly Merger Sub, Inc. (“Merger Sub”), a wholly-

owned subsidiary of eHarmony.1

                                 JURISDICTION AND VENUE

        2.       The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

        3.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

        4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as the Company conducts business and has operations in

this District.

        5.       In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

        6.       Plaintiff is, and has been at all relevant times hereto, an owner of Meet Group’s

common stock.




1
  eHarmony is a subsidiary of Parship Group GmbH (“Parship Group”). Parship Group is a
portfolio company of NCG NUCOM GROUP SE, a European stock corporation (“NuCom”) and
jointly-held company of ProSiebenSat.1 Media SE (“ProSieben”) and General Atlantic
Coöperatif U.A. (“General Atlantic”). NuCom is a party to the merger agreement “solely for the
purposes of guaranteeing Buyer’s obligations under the Merger Agreement[.]”

                                                  2
Case 2:20-cv-04314-MCA-MAH Document 1 Filed 04/15/20 Page 3 of 14 PageID: 3




       7.      Defendant Meet Group operates a portfolio of mobile social entertainment

applications to meet the need for human connection worldwide. The company leverages a live-

streaming video platform allowing people to forge connections. The Company’s primary

applications include MeetMe, LOVOO, Skout, Tagged, and Growlr. The Company is

incorporated in Delaware and operates data centers in New Jersey. The Company’s common stock

trades on the NASDAQ Global Select Market (“NASDAQ”) under the ticker symbol, “MEET.”

       8.      Defendant Jean Clifton (“Clifton”) is a director of the Company.

       9.      Defendant Geoffrey Cook (“Cook”) is the Company’s Chief Executive Officer

(“CEO”) and serves as a director of the Company.

       10.     Defendant Christopher Fralic (“Fralic”) is a director of the Company.

       11.     Defendant Spencer Rhodes (“Rhodes”) is Chairman of the Board.

       12.     Defendant Keith Richman (“Richman”) is a director of the Company.

       13.     Defendant Bedi Singh (“Singh”) is a director of the Company.

       14.     Defendant Jason Whitt (“Whitt”) is a director of the Company.

       15.     Defendants Clifton, Cook, Fralic, Rhodes, Richman, Singh, and Whitt are

collectively referred to herein as the “Individual Defendants.”

       16.     Defendants Meet Group and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                                SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       17.     On March 5, 2020, Meet Group issued a press release announcing that it had entered

into a definitive merger agreement to be acquired by NuCom Group in an all cash transaction for

$6.30 per fully diluted share. The press release states, in pertinent part:



                                                  3
Case 2:20-cv-04314-MCA-MAH Document 1 Filed 04/15/20 Page 4 of 14 PageID: 4




           The Meet Group Announces Definitive Agreement to be Acquired by
                        ProSiebenSat.1 and General Atlantic

  •   The Meet Group Shareholders to Receive $6.30 per Share in Cash
  •   Transaction Will Provide Certain and Immediate Value to Shareholders
  •   Transaction Expected to Close in the 2nd half 2020

      March 05, 2020 01:30 AM Eastern Standard Time

      NEW HOPE, Pa.--(BUSINESS WIRE)--The Meet Group, Inc. (NASDAQ:
      MEET), a leading portfolio of mobile dating apps, today announced that it has
      entered into a definitive agreement to be acquired by ProSiebenSat.1`s and General
      Atlantic’s joint company NuCom Group in an all cash transaction for $6.30 per
      fully diluted share representing an enterprise value of approximately $500 million.
      Together with NuCom Group’s portfolio company Parship Group, a matchmaking
      platform with its brands Parship, Elite Partner and eharmony, The Meet Group will
      become an integral part of a global leader in the online dating and social
      entertainment sector.

                                        *      *       *

      The Meet Group’s freemium dating brands, featuring its industry-leading video
      platform technology, will be combined with NuCom’s portfolio company Parship
      Group, which operates premium subscription dating brands including eharmony,
      Parship and Elite Partner. The transaction will diversify the revenue streams of both
      companies and increase their combined international footprint by broadening the
      companies’ user base.

      Max Conze, CEO, ProSiebenSat.1 Media SE: “The acquisition of The Meet
      Group is one of ProSiebenSat.1’s largest transactions. It will significantly advance
      our ambition to create one of the leading global players in online dating and
      interactive live video. We believe the combination of these two successful and
      complementary businesses will also create synergies within the ProSiebenSat.1
      universe and accelerate the growth of our market share in the German live video
      apps sector.”

      Tim Schiffers, CEO Parship Group: “Following a successful acquisition of
      eharmony, we have proven that we can manage new businesses and accelerate their
      growth by combining the best of both worlds. We continue to consolidate our
      position in the online dating market and extend our business model by adding social
      entertainment. I am looking forward to working with our new colleagues to solidify
      our international footprint.”

      The transaction, which is expected to close in the 2nd half of 2020, is subject to
      approval by The Meet Group’s stockholders, along with the satisfaction of
      customary closing conditions and regulatory approvals, including the expiration or


                                               4
Case 2:20-cv-04314-MCA-MAH Document 1 Filed 04/15/20 Page 5 of 14 PageID: 5




     early termination of the applicable waiting period under the Hart-Scott-Rodino
     Antitrust Improvements Act of 1976, antitrust approvals in Germany and Austria
     as well as approval from the Committee on Foreign Investment in the United States.
     The Meet Group expects to hold a special meeting of its stockholders to consider
     and vote on the transaction as soon as feasible after the mailing of the proxy
     statement to shareholders.

     The Meet Group plans to release its fourth quarter fiscal year 2019 results before
     market open on March 11, 2020. In light of the pending transaction announced
     today, the company will not hold a corresponding conference call.

     Representation

     BofA Securities is acting as financial advisor to The Meet Group, and Morgan,
     Lewis & Bockius LLP is acting as legal counsel.

     About The Meet Group

     The Meet Group (NASDAQ: MEET) is a leading provider of interactive
     livestreaming solutions designed to meet the universal need for human connection.
     Our ecosystem of livestreaming apps enables users around the world to interact
     through one-to-many livestreaming broadcasts and text-based conversations. Our
     top apps, MeetMe®, LOVOO®, Skout®, Tagged® and Growlr®, deliver live
     interactions and meaningful connections to millions of users daily. Headquartered
     in New Hope, PA, we have offices in Philadelphia, San Francisco, Dresden, and
     Berlin. The Meet Group is committed to safety. You can find a description of
     current safety practices here: https://www.themeetgroup.com/safety-practices/. For
     more information, visit themeetgroup.com, and follow us on Facebook, Twitter or
     LinkedIn.

     About ProSiebenSat.1 Media SE

     ProSiebenSat.1 combines leading entertainment brands with a successful
     production business and a strongly growing commerce portfolio and is thus one of
     the most diversified media companies in Europe. We want to offer great
     entertainment – whenever, wherever and on any device. We can address over 45
     million TV households in Germany, Austria and Switzerland with our 15 free and
     pay TV channels. At the same time, we reach around 36 million unique users every
     month with online offerings marketed by ProSiebenSat.1. Successful formats like
     “The Masked Singer”, “Germany’s Next Topmodel”, and “Beat the Channel” as
     well as top-notch stars like Heidi Klum, or Dwayne Johnson belong to our family.
     Shows like “Bosch”, “Married at First Sight”, or “Queen of Drags” are created
     within our production and distribution business Red Arrow Studios. Our global
     digital studio Studio71 achieves over 9.9 billion monthly video views and operates
     more than 1,400 web channels. Our NuCom Group is a rapidly growing e-
     commerce player with leading portfolio companies that offer online price


                                            5
Case 2:20-cv-04314-MCA-MAH Document 1 Filed 04/15/20 Page 6 of 14 PageID: 6




     comparison, matchmaking, experiences as well as beauty & lifestyle.
     ProSiebenSat.1 are more than 7,000 passionate creators that love to entertain and
     delight our viewers and consumers each day.

     About General Atlantic

     General Atlantic is a leading global growth equity firm providing capital and
     strategic support for growth companies. Established in 1980, General Atlantic
     combines a collaborative global approach, sector specific expertise, a long-term
     investment horizon and a deep understanding of growth drivers to partner with great
     entrepreneurs and management teams to build exceptional businesses worldwide.
     General Atlantic has more than 150 investment professionals based in New York,
     Amsterdam, Beijing, Greenwich, Hong Kong, Jakarta, London, Mexico City,
     Mumbai, Munich, Palo Alto, São Paulo, Shanghai, and Singapore. For more
     information     on    General     Atlantic,    please    visit     the    website:
     www.generalatlantic.com.

     About NuCom Group

     NuCom Group is the growth partner for consumer internet companies. We create
     global category leaders and accelerate the growth of our portfolio companies by
     adding marketing power, operational expertise and clear buy-and-build strategies.
     Thereby we combine the strengths of our shareholders in a “best of both worlds”
     approach, featuring the reach, know-how and resources from the ProSiebenSat.1
     Group and the expertise and firepower of General Atlantic, a leading global growth
     equity investor. We focus on B2C asset light business models with a clear USP and
     differentiation. Currently our portfolio is divided in four verticals: consumer
     advice, matchmaking, experience and gift vouchers and beauty and lifestyle.
     https://www.nucom.group/

     About Parship Group

     The Parship Group is the leading provider of online matchmaking services. The
     well-known international brands Parship, ElitePartner and eharmony belong to the
     group. All three services use scientific methods to successfully support singles in
     finding meaningful relationships that enrich their lives. Both Parship and eharmony
     are pioneers in using algorithms to create highly compatible relationships.
     California-based eharmony was founded in 2000 and operates in the United States,
     Canada, the United Kingdom and Australia. Parship invented scientific
     matchmaking in Europe in 2001 and today offers its service in the German-
     speaking world and the Benelux countries. Since 2004, ElitePartner is the premium
     partner agency for sophisticated singles, operating in the DACH-region. Currently,
     the Parship Group employs over 300 colleagues in Hamburg / Germany
     (headquarters),      Los        Angeles,       London          and       Amsterdam.
     https://www.parshipgroup.com/



                                             6
Case 2:20-cv-04314-MCA-MAH Document 1 Filed 04/15/20 Page 7 of 14 PageID: 7




       18.      On April 2, 2020, Defendants caused to be filed with the SEC a Schedule 14A

Preliminary Proxy Statement (the “Proxy Statement”) pursuant to Section 14(a) of the Securities

Exchange Act of 1934 in connection with the Proposed Transaction.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       19.      The Proxy Statement, which recommends that Meet Group shareholders vote in

favor of the Proposed Transaction, omits and/or misrepresents material information concerning:

(i) the Company’s financial projections; (ii) the financial analyses performed by the Company’s

financial advisor, BofA Securities, Inc. (“BofA”), in connection with its fairness opinion; and (iii)

the sales process leading up to the Proposed Transaction.

       20.      The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Background of the Merger;

(ii) Reasons for the Merger; Company Board Recommendation; (iii) Opinion of The Meet Group’s

Financial Advisor; and (iv) Certain Company Unaudited Prospective Financial Information.

       21.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated shareholder vote, Meet Group shareholders will be forced to make

a voting decision on the Proposed Transaction without full disclosure of all material information.

In the event the Proposed Transaction is consummated, Plaintiff may seek to recover damages

resulting from Defendants’ misconduct.

             1. Material Omissions Concerning the Company’s Financial Projections

       22.      The Proxy Statement omits material information concerning the Company’s

financial projections.

       23.      The Company’s “management prepared certain non-public financial projections as

to the potential future performance of the Company for the years 2020 through 2024” (the



                                                 7
Case 2:20-cv-04314-MCA-MAH Document 1 Filed 04/15/20 Page 8 of 14 PageID: 8




“Management Projections”). The Management Projections were “provided to the Company Board

[and] . . . were also provided to BofA[.]”

       24.      With respect to the Management Projections, the Proxy Statement fails to disclose

(1) all line items used to calculate Adjusted EBITDA; and (2) a reconciliation of all non-GAAP to

GAAP metrics.

       25.      The disclosure of the Company’s projected financial information is material

because it would provide Meet Group shareholders with a basis to project the future financial

performance of Meet Group and would allow shareholders to better understand the financial

analyses performed by the Company’s financial advisor in support of its fairness opinion.

Shareholders cannot hope to replicate management’s inside view of the future prospects of the

Company. Without such information, which is uniquely possessed by the Company and its

financial advisor, the Company’s shareholders are unable to determine how much weight, if any,

to place on the Company’s financial advisor’s fairness opinion in determining whether to vote for

or against the Proposed Transaction.

       26.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Meet Group shareholders.

             2. Material Omissions Concerning BofA’s Financial Analyses

       27.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning the analyses performed by BofA.

       28.      The Proxy Statement fails to disclose the individual multiples and financial metrics

of each company and transaction utilized by BofA in its “Selected Publicly Traded Companies

Analysis” and “Selected Precedent Transactions Analysis.”

       29.      The Proxy Statement fails to disclose the following concerning BofA’s




                                                 8
Case 2:20-cv-04314-MCA-MAH Document 1 Filed 04/15/20 Page 9 of 14 PageID: 9




“Discounted Cash Flow Analysis”: (1) the terminal values for the Company; (2) the individual

inputs and assumptions underlying the (i) discount rates ranging from 7.50% to 10.00% and 7.00%

to 9.00%, (ii) perpetuity growth rates of 1.9% to 5.3%; (iii) terminal multiples of 8.0x to 10.0x;

and (iv) assumed effective tax rate of 21%; and (5) tax benefits estimated to result from the net

operating losses (NOLs).

        30.      With respect to BofA’s analysis of analyst stock price targets for the Company, the

Proxy Statement fails to disclose: (1) the individual price targets for Meet Group observed by BofA

in its analysis; and (2) the sources of those price targets.

        31.      The valuation methods, underlying assumptions, and key inputs used by

BofA in rendering its purported fairness opinion must be fairly disclosed to Meet Group

shareholders. The description of BofA’s fairness opinion and analyses, however, fails to include

key inputs and assumptions underlying those analyses. Without the information described above,

Meet Group shareholders are unable to fully understand BofA’s fairness opinion and analyses, and

are thus unable to determine how much weight, if any, to place on them in determining whether to

vote for or against the Proposed Transaction. This omitted information, if disclosed, would

significantly alter the total mix of information available to Meet Group shareholders.

              3. Material Omissions Concerning the Sales Process Leading up to the Proposed
                 Transaction

        32.      The Proxy Statement omits material information concerning the sales process

leading up to the Proposed Transaction.

        33.      The Proxy Statement provides that Meet Group entered into confidentiality

agreements leading up to the Proposed Transaction, including “with Company B’s private equity

sponsor” on December 11, 2019.

        34.      The Proxy Statement, however, fails to disclose whether Meet Group’s


                                                   9
Case 2:20-cv-04314-MCA-MAH Document 1 Filed 04/15/20 Page 10 of 14 PageID: 10




confidentiality agreements contained standstill provisions with “don’t ask, don’t waive”

(“DADW”) provisions (including their time of enforcement) that would preclude interested parties

from making superior offers for Meet Group.

        35.     Without this information, Meet Group’s shareholders may have the mistaken belief

that potential buyers are or were permitted to submit superior proposals for Meet Group, when in

fact they are or were contractually prohibited from doing so. This information is material because

a reasonable Meet Group shareholder would want to know, prior to voting for or against the

Proposed Transaction, whether other potential buyers are or were foreclosed from submitting a

superior proposal.

        36.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Meet Group shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        37.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        38.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        39.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

                                                 10
Case 2:20-cv-04314-MCA-MAH Document 1 Filed 04/15/20 Page 11 of 14 PageID: 11




of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

       40.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

       41.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       42.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       43.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       44.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       45.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to



                                                11
Case 2:20-cv-04314-MCA-MAH Document 1 Filed 04/15/20 Page 12 of 14 PageID: 12




and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       46.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with and/or had

unlimited access to copies of the Proxy Statement and had the ability to prevent the issuance of

the statements or to cause the statements to be corrected. The Proxy Statement at issue contains

the recommendation of certain Individual Defendants to approve the Proposed Transaction. Thus,

the Individual Defendants were directly involved in the making of the Proxy Statement.

       47.     In addition, as the Proxy Statement sets forth at length, and as described herein,

certain Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Proxy Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       48.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       49.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions



                                                 12
Case 2:20-cv-04314-MCA-MAH Document 1 Filed 04/15/20 Page 13 of 14 PageID: 13




as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: April 15, 2020                              Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    /s/Zachary Halper
                                                    Zachary Halper, Esq.
                                                    36 Kingston Run
                                                    North Brunswick, NJ 08902


                                               13
Case 2:20-cv-04314-MCA-MAH Document 1 Filed 04/15/20 Page 14 of 14 PageID: 14




                                          Telephone: (212) 763-0060
                                          Facsimile: (646) 776-2600
                                          Email: zhalper@halpersadeh.com

                                          Daniel Sadeh, Esq. (pro hac vice application
                                          forthcoming)
                                          375 Park Avenue, Suite 2607
                                          New York, NY 10152
                                          Telephone: (212) 763-0060
                                          Facsimile: (646) 776-2600
                                          Email: sadeh@halpersadeh.com

                                          Counsel for Plaintiff




                                     14
